DISSENTING OPINION.
There should have been a directed verdict for the appellant. It is only when the master's work is complex and dangerous that he should safeguard his servants by the adoption and promulgation of rules and regulations for their safety, and see that such rules and regulations are enforced. Albert v. Doullut  Ewin, 180 Miss. 626,178 So. 312, and authorities cited in the opinion in that case. There was no complexity in the work Craig was doing, he had been doing compress work for about ten years and his co-workers for sometime. The work was simple and without danger, except such dangers as were at once apparent to the simplest mind. The servants knew of whatever dangers there were and how to avoid them better than the master could have known. Why should the master make rules and regulations for carrying on safely a piece of work when the servants know better than the master could possibly know how it should be carried on. A farmer employs a lot of field hands to hoe his cotton crop, they are expected to do the work along together, they are used to such work. Should the master adopt methods and rules for the work where the dangers of it are at once apparent — there is no complexity? To *Page 702 
require him to do so would simply mean to inform the servant of something he already knew, and knew better than the master and more accurately.
The result of our position is that we do not reach the ground on which the majority opinion reverses the judgment.
Smith, C.J., concurs in this dissent.